Citation Nr: 1520904	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by low count or mutated sperm; and entitlement to increased ratings for posttraumatic stress disorder (PTSD), multiple joint pain, to include right elbow, right hand, back pain, shoulder pain, knee pain, and chest pain due to undiagnosed illness (claimed as fibromyalgia, and irritable bowel syndrome (IBS) were raised by the Veteran and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for PTSD (50 percent disabling), multiple joint pain (20 percent disabling), tinnitus (10 percent disabling), and IBS (10 percent disabling).  His combined rating is 70 percent.

2.  The combined effects of the Veteran's service connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Given the fully favorable disposition of the claim on appeal, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is in receipt of entitlement to service connection for PTSD (50 percent disabling), multiple joint pain (20 percent disabling), tinnitus (10 percent disabling), and IBS (10 percent disabling).  His combined rating is 70 percent.  He is thus eligible for consideration for a TDIU on a schedular basis.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

In this case, the Veteran submitted two VA Forms 21-8940, Application for Increased Compensation Based Upon Unemployability.  On both forms he reported he is unable to work due to PTSD and joint pain (fibromyalgia).  On the last form he included IBS.  He stated he last worked full-time in April 2002 as a Trader for New World Securities and he became too disabled to work in September 2002.  The Veteran is a college graduate with additional education and training.   

Social Security Administration records and VA treatment records show that the Veteran's PTSD, joint pain, and IBS effect his ability to obtain and maintain gainful employment.

The Veteran was afforded a VA examination in August 2010.  The examiner stated that the Veteran's lower back disability, bilateral knee pain, hand pain, and right shoulder disability preclude him from physical employment due to limitations of heavy lifting, pulling, and pushing, however, they have no impact on sedentary employment. 

The Veteran was afforded another VA examination in November 2010.  The examiner stated that the Veteran's service-connected IBS does not preclude him from obtaining gainful employment in the competitive job market.  

Another examination was conducted in January 2011.  The examiner stated that the Veteran's PTSD would make it difficult to work due to his irritability, difficulty in relationships, and concentration problems.  The examiner noted that the extent to which his occupational functioning would be effected is difficult to determine without resorting to mere speculation. 

A July 2013 private medical psychological report was provided by the Veteran.  The examiner notes that the Veteran is seen for treatment of PTSD, depression, anxiety, and marital/family difficulties.  After examining the Veteran, the psychologist stated that based on historical information and the data obtained through psychological testing, the Veteran shows a pattern of chronic psychological maladjustment marked by depression, anxiety, indecision, mistrust anger, and acting-out aggressive and irresponsible behavior.  The examiner asserted that the Veteran's functioning has been adversely impacted by events he witnessed and experienced in service and it is likely his social and occupational functioning will continue to be negatively impacted in the future as the chronic nature of dysfunction now appears not only in PTSD symptomology but also in the development of Cluster A personality features.  The examiner concluded that the prognosis for improvement of the psychiatric conditions and impairments in functional status is poor and as such the Veteran should be considered unemployable.  

After a review of the evidence, the Board finds the effects of the Veteran's service-connected disabilities, specifically his PTSD, have caused significant occupational impairment, thus rendering him unemployable.  In arriving at this determination, the Board has specifically considered the Veteran's employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board acknowledges the opinions of the VA examiners but notes that the January 2011 examiner did not specifically render an opinion regarding the extent to which the Veteran's occupational functioning would be effected by his PTSD.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, the January 2011 VA opinion in conjunction with the July 2013 private medical opinion is afforded probative value.  When viewed as a whole, the private doctor's opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the doctor addressed the Veteran's contentions and based his opinion following a review of the Veteran's medical records as well as an examination. 

Given the Veteran's educational background and his occupational history as a Trader, the Board finds that the limitations shown by the January 2011 VA examination and the July 2013 private psychological report show that the Veteran's service-connected disabilities preclude him from obtaining and maintaining gainful employment.  The Board also notes the holding of the Social Security Administration.  That organization determined that the impairment caused marked restriction in activities of daily living, marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration.  Nothing in the VA opinions refutes such assessment.  Consequently, the Board finds that the weight of the evidence supports a grant of a TDIU.








ORDER

TDIU is granted subject to the controlling regulations governing the payment of monetary benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


